Title: To Thomas Jefferson from William Short, 27 July 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris July 27. 1791

Having had an opportunity of writing to you by private hands on the 20th. and 24th. inst., this by the English packet is sent merely to shew you that I do not omit that regular conveyance.
The circumstances of this country remain as mentioned in those letters. There is so much zeal shewn among the Parisians for marching to the frontiers that they have been obliged to allow the capital a larger quota than was at first determined of the 97.000 thousand volunteer gardes nationales. They are now encamped near the champ de Mars and are only waiting for marching orders. There is every reason to believe that the other departments also will furnish their quotas with the same facility. It is a misfortune that this first enthusiasm should be thus lost, as it will certainly be the next year before they can have any enemy in face sufficient to render their services necessary.
The probability of their having such an one then increases every day, in proportion as peace to the North becomes more certain. There is no doubt it will be effected in the course of this summer. It is possible it may be already signed as the conferences of Sistovie have been renewed on one hand and the English minister sent extraordinarily to Petersburg for negotiating the peace has presented his powers in form on the other.
As yet the only cabinet which has expressed its sentiments on the present situation of the King, is Spain, whose official communication I have already sent to you.—The Emperor has just arrived at Vienna and it is expected he will soon say something either as head of the empire, with respect to the reclamations of the German princes—or as brother to the Queen and connected with the Royal family, with respect to their present treatment. Royal affections generally are subservient to political considerations so that if there was no other motive there would be little to fear from foreign influence, but the present posture of the King of France will necessarily bring the  subject nearer home to the several crowned heads of Europe and render them the personal, as they have ever been the political, enemies of the present order of things in France. It is expected that several of them will soon break the silence they have hitherto scrupulously observed. How far they will go will depend of course on the internal situation of this country. There seems among the leading members a fixed determination to enter into no kind of transaction with any foreign power relative to the constitution—even those who disapprove many parts of that which has been decreed by peacemeals are determined to submit to its defects and support them to the last; rather than allow any change to be made by foreign interference; even if more conformable to their principles.
All parties seem impatient to see the whole of the constitution completed. The two committees of constitution and revision have been for some time employed in extracting it from the indigested mass of decrees. It will be proposed to the assembly in a few days. The committees have laid aside numberless of those articles which have been hitherto ridiculously called constitutional. As soon as the assembly shall have ratified the whole of the constitution as thus proposed, it will be offered to the King, who will no doubt accept it, and in that case he is to resume the reins of government. This is the present plan of the assembly. It may be thwarted from abroad or perhaps from within. Should that not be the case they will as they say immediately order the new elections.
D[roz] has been with me this morning. He determines to go, but says it will be impossible to leave this place in less than six months for the reasons mentioned in my No. 73. He is to have articles of agreement drawn up by Mr. Grand on the basis proposed, and then submit them to me.
The kind of warfare which has for some time subsisted between the Spaniards and Moors still continues. It is nothing more than an intermittent siege of the Spanish forts on the coast of Africa.—I am with sentiments of the most perfect respect & attachment Dear Sir your affectionate friend & servant,

W: Short

